EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan T. Fink on 9 May 2022.

The application has been amended as follows:

Claim 15: The method according to claim 13, wherein:
the 3D printer includes at least one mixing chamber for preparing the at least one food paste and/or food powder from one or more basic ingredients, and
 the at least one food paste and/or food powder is prepared at different ratios of basic ingredients in the mixing chamber 

Claim 16: A system for preparing or semi-preparing food, comprising: 
a 3D printer disposed above a food supporting device, the 3D printer comprising a food-paste extruder, a first heating device associated with the extruder and a first cooling device associated with the extruder; 
a cooking hob for heating the modelled food on the food supporting device, the cooking hob comprising a heater or a heating element adapted to heat all or a portion of the food supporting device; 
a controller operatively coupled to the 3D printer to operate said extruder, said first heating device and said first cooling device; 
said controller adapted to:
operate the extruder to deliver a first food paste having a first composition through the extruder onto the food supporting device to yield a first portion of a modelled food while simultaneously operating one or both of said first heating device and said first cooling device to adjust a temperature of the first food paste to a first precooking temperature as it passes the extruder for delivery to the food support device, and 
operate the extruder to deliver a second food paste having a second composition through the same extruder onto the food supporting device to yield a second portion of the modelled food while simultaneously operating one or both of said first heating device and said first cooling device to adjust a temperature of the second food paste to a second precooking temperature as it passes the extruder for delivery to the food support device;
said first and second precooking temperatures for the respective first and second food pastes being independently adjustable for the respective first and second food pastes inside the extruder such that said first and second precooking temperatures are different from one another;
said heater or heating element being operable to cook the modeled food on the food supporting device,
wherein the food supporting device is a pan, a cooking vessel, a cooking pot, a tray, a plancha or a container arranged on said cooking hob.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761